213 Md. 652 (1957)
132 A.2d 129
HARLEY
v.
WARDEN OF MARYLAND HOUSE OF CORRECTION
[H.C. No. 5, September Term, 1957 (Adv.).]
Court of Appeals of Maryland.
Decided May 29, 1957.
Before BRUNE, C.J., and COLLINS, HENDERSON and HAMMOND, JJ.
HENDERSON, J., delivered the opinion of the Court.
This is an application for leave to appeal from the denial of a writ of habeas corpus. Petitioner was convicted of operating a lottery and possession of number slips, in a trial before the court in Montgomery County, sitting without a jury, and sentenced to three years and six months, respectively, the sentences to run consecutively. He contends that he was deprived of his constitutional right against self-incrimination, in that a police officer volunteered a statement that the accused had "informed us that he had been arrested *653 for an alleged gambling violation about three years previous to this arrest". At this point, the court of its own motion ordered the statement stricken from the record. Counsel for the accused moved for a mistrial, which the court overruled. The accused did not take the stand, because, he says, of his prior criminal record. He complains that his counsel did not enter an appeal, although he did file a motion for new trial, which was overruled.
It has been repeatedly held that the correctness of the rulings of a trial court on the admissibility of evidence cannot be reviewed on habeas corpus. If we assume, without deciding, that the question is properly before us, the trial court struck out the reference to a prior arrest, and we think the denial of a motion for mistrial was not an abuse of discretion under the circumstances.
Application denied, with costs.